Citation Nr: 0017237	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  93-00 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hypertension effective from June 1, 1987 to December 14, 
1993.  

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a myocardial infarction with hypertension on and 
after December 15, 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1964 to 
December 1967 and from March 1968 to May 1987.  

This appeal arose from a November 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The RO - in pertinent part for the 
purposes of the current decision - effectuating a decision of 
the Board of Veterans' Appeals (Board) from October 1991, 
granted entitlement to service connection for hypertension, 
initially evaluated as noncompensable effective June 1, 1987.  

In August 1995 the RO recharacterized the service-connected 
disability as myocardial infarction with hypertension and 
increased the evaluation to 30 percent effective December 15, 
1993.  

In May 1998 the Board remanded to the RO the issues of 
entitlement to an increased (compensable) evaluation for 
hypertension effective from June 1, 1987 to December 14, 1993 
and entitlement to an increased evaluation for residuals of a 
myocardial infarction with hypertension, evaluated as 30 
percent disabling effective December 15, 1993 for additional 
development and adjudicative action.  The Board also required 
the RO to consider a change in the diagnostic criteria for 
cardiovascular disorders.  

The ratings were continued by the RO in September 1999 and 
the case has been returned to the Board for final appellate 
review.  

The issue listed on the title page has been rephrased 
slightly to reflect that the veteran's claim is for a higher 
initial evaluation for hypertension rather than an increased 
rating claim.  This distinction was drawn in the case of 
Fenderson v. West, 12 Vet. App. 119 (1999), in which it was 
held that in appeals from an initial assignment of a 
disability evaluation, ratings may be staged (i.e., different 
ratings may be assigned for different periods of time).  
FINDINGS OF FACT

1.  From September 8, 1989 through December 14, 1993 the 
veteran has either had demonstrable diastolic pressure of 
predominantly 100 or more or he has been shown to have 
required continuous use of anti-hypertensive medication; such 
medication was prescribed on November 15, 1993.  

2.  The veteran has never had diastolic pressure of 
predominantly 110 or more, with or without definite symptoms, 
or systolic pressure predominantly 200 or more.  

3.  The veteran has not shown that by reason of a documented 
myocardial infarction he has had more that one episode of 
congestive heart failure per year; that a workload of four or 
five metabolic equivalents (METs) results in dyspnea, 
fatigue, angina, dizziness or syncope; or that he has left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  

4.  The veteran has not had substantiated attacks of angina 
such that more than light manual labor is not feasible.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation of 10 percent 
for hypertension have been met no earlier than from September 
8, 1989 to December 14, 1993.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic 
Code 7101 (effective prior to January 12, 1998).  

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a myocardial infarction with hypertension on 
and after December 15, 1993 have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, 
Diagnostic Codes 7005, 7006, 7101 (effective prior to January 
12, 1998); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006, 
7101; 62 Fed. Reg. 65207-65224 (December 11, 1997) (effective 
January 12, 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

VA treatment reports from 1988 show numerous blood pressure 
readings, only a few of which noted diagnostic blood pressure 
more nearly approaching 100 than 90 (95 to 104).  

A VA treatment report from March 1988 showed a blood pressure 
reading of 140/100.  Another record from a few days later 
noted blood pressure of 130/96.  A March 1988 chest x-ray 
showed the cardiac silhouette to be within normal limits.  

A VA record from April 1988 noted that blood pressure was 
under better control with decreased sodium chloride and 
exercise.  The highest diastolic blood pressure shown that 
month was 94.  At that time the veteran denied any cardiac 
symptoms.  

During a hospitalization for tonsillitis in June 1988 cardiac 
examination was within normal limits.  

It was noted in a VA record from August 1988 that there was 
no history of coronary artery disease but there was 
borderline hypertension.  Other risk factors were discussed.  

In December 1988 blood pressure on one occasion was recorded 
as 146/102.

In January 1989 the veteran was evaluated for complaints 
including increased blood pressure, chest pain, episodic 
shortness of breath, and occasional dyspnea on exertion 
walking less than two blocks.  

An exercise tolerance treadmill test from January 1989 noted 
borderline resting hypertension with a normal blood pressure 
response and no chest pain.  The veteran achieved a workload 
of 11.5 METs.  Testing was terminated due to shortness of 
breath and leg fatigue.  The assessment was that he had good 
exercise tolerance given that he was overweight.  Testing was 
negative for ischemia.  

A February 1989 chest x-ray was unremarkable for 
abnormalities.  There was no evidence of cardiovascular 
failure.  A VA report from February 1989 noted that the 
veteran reported an occasional gasping sensation but no 
cardiac symptoms.  He was taking no medication.  

Based on the January 1989 exercise tolerance test results and 
chest x-ray the veteran was referred to a cardiac 
rehabilitation program.  A chart of the results of the 
fitness sessions (including additional treadmill testing) 
noted blood pressure results on around 25 occasions between 
March 1989 and the beginning of May 1989.  

Of these, only a few showed diastolic blood pressure of 95 or 
above.  A resting blood pressure of 130/95 was noted on one 
occasion in March 1989 and then again in early April 1989.  
Other pertinent resting blood pressure readings from April 
1989 included 120/105, 122/95, and 129/101.  

Post exercise recovery blood pressure readings included 
125/98, 145/105, 120/97, 115/98, and 114/96.  In May 1989 a 
recovery blood pressure reading of 125/95 was recorded.  
Again, the remainder of the readings from 25 sessions 
contained diastolic readings of less than 95.  

A VA report from September 1989 noted blood pressure of 
140/100.  The veteran was reportedly not on blood pressure 
medication.  He was instructed to check blood pressure for 
one week and return if it remained elevated.  

A VA examination was accomplished in January 1991.  A few 
inservice and post service blood pressure readings were 
recounted including a reading of 160/104 noted during 
anesthesia in May 1988.  

The veteran considered himself to be in good health.  He 
performed weightlifting and aerobic exercise and did not 
smoke or drink alcohol.  He was employed as a broker for 
insurance and real estate.  He was reportedly taking no 
medication.  

The examination showed blood pressure in the right arm of 
140/100 sitting, 130/90 supine and 140/100 standing.  
Readings in the left arm were 125/90 supine and 140/100 
standing.  Examination of the heart was within normal limits.  
The optic fundi showed minimal Grade I hypertensive 
retinopathy.  The impression was mild untreated hypertension.  

An Air Force Hospital clinic record from February 1991 noted 
blood pressure of 135/104.  A chest x-ray from August 1991 
noted enlargement of the heart and other findings indicative 
of a degree of hypertension.  

Another chest x-ray from December 1991 noted a normal cardiac 
silhouette.  

Private medical records from 1992 and 1993 showed several 
increased blood pressure readings.  A record from March 1992 
noted resting blood pressure readings of 140/100 and 150/100.  
Readings from August 1992 were 140/100, 142/102, and 142/98.  
A record from September 1992 noted blood pressure of 136/110 
decreasing with rest to 136/102 and 128/92.  Blood pressure 
of 148/110 was reported during another visit that month.  A 
record from December 1992 showed blood pressure of 142/90.  

A VA hospitalization report from December 1992 noted blood 
pressure of 152/89.  

A January 1993 Air Force Hospital clinic report noted blood 
pressure of 131/90.  According to a private medical report 
blood pressure of 145/103 was recorded in February 1993 and 
blood pressure of 152/110 was recorded in April 1993.  





In May 1993 the veteran underwent another VA examination.  
According to his history elevated blood pressure readings had 
been obtained since his discharge from service.  

The veteran complained of a history for a few years 
(approximately two years) of shortness of breath with 
bending.  He related that he could only walk 100 to 200 
meters without shortness of breath and could only climb one 
flight of stairs.  He also reported a history of central 
chest pain that could occur two to three times per week and 
last for at least a half-hour at a time.  There was no clear 
association with exertion.  The examination noted that stress 
testing in 1989 was normal.  

The veteran was employed working nights as a telemarketer.  
He was a nonsmoker and denied use of alcohol.  He was taking 
no medication.  His weight was 295 pounds with a height of 5 
feet and 10 inches.  Blood pressure on admission was 139/98.  
During the examination blood pressure in the right arm was 
130/90 sitting, and 120/95 standing.  Blood pressure in the 
left arm was 125/80 supine and 130/95 standing.  The 
examination of the cardiovascular system was clinically 
within normal limits.  The optic fundi were normal to grade I 
hypertensive retinopathy.  The diagnosis was hypertension and 
the examiner added that the veteran also suffered from 
hyperlipidemia.  

An associated electrocardiogram (EKG or ECG) was normal.  Lab 
testing showed high triglycerides.  A chest x-ray showed a 
normal cardiac silhouette.  Prominence of the pulmonary 
vasculature was unchanged from December 1991.  The impression 
was no significant cardiopulmonary abnormalities.  

The veteran was seen in a VA clinic in July 1993 for chest 
pain and shortness of breath as well as light-headedness.  
Blood pressure was 130/90.  It was felt that the  chest pain 
was angina.  

A VA report indicates that the veteran underwent another 
exercise tolerance treadmill test in July 1993.  The test was 
terminated due to leg fatigue and dyspnea on exertion. He 
achieved seven METs, which was considered low for his age.  
He exhibited a hypertensive blood pressure response but there 
was no angina or equivalent and no evidence of ischemia.  

An Air Force Hospital clinic report from July 1993 noted a 
blood pressure of 147/85.  

An insurance claim form dated in September 1993 noted that 
the veteran had been employed as a sales associate but had 
been unable to work since the end of August 1993 because of 
symptoms of post traumatic stress disorder (PTSD).  

A VA examination of other claimed disabilities in October 
1993 incidentally noted blood pressure of 146/94.  

A prescription for Amlodipine was issued to the veteran on 
November 17, 1993.  

In a letter from the veteran's representative dated in 
December 1993 it was stated that he was receiving medication 
for high blood pressure.  In a letter dated in January 1994 
his representative stated that his hypertension had caused a 
heart attack.  

A private cardiology report dated December 15, 1993 noted 
that the veteran was seen that day for a history of many 
years of chest pain.  

The veteran reported that the pain occurred once weekly and 
was usually associated with shortness of breath and possibly 
some diaphoresis.  There was no nausea, vomiting or 
presyncope.  He described the discomfort as a pressure 
occasionally going down his left arm and reported that the 
pain usually occurred at rest and never on the treadmill, 
which he used three times per week.  He also stated that it 
almost never coincided with other exertion.  The discomfort 
reportedly would last for about one minute and would 
disappear spontaneously.  


Lab results of December 1993 were reviewed.  The examiner 
also noted a question of an inferior myocardial infarction on 
EKG.  The veteran denied a history of heart attack, rheumatic 
fever, enlarged heart, heart murmur, pericarditis, syncope or 
edema.  He did report marked shortness of breath when walking 
up stairs.  He had no other congestive heart failure 
symptoms.  Cardiac risk factors included elevated 
cholesterol, and hypertension for many years but only started 
on medication the prior month.  There was no history of 
diabetes or smoking and no significant cardiac family 
history.  Current medication included Amlodipine.  

On examination blood pressure was recorded as "160/9", 
which is evidently a typographical error.  An associated 
worksheet noted a blood pressure of 160/92.  The veteran's 
weight was 300 pounds.  Clinical examination of the other 
systems was normal.  EKG was normal except for a possible 
inferior myocardial infarction, the age of which was 
undetermined.  

In summary the veteran had a chronic history of chest 
discomfort with multiple cardiac risk factors including 
elevated cholesterol and hypertension.  Chest pain was 
atypical for angina but the diagnosis was entertained.  
Hypertension was described as suboptimally controlled on his 
current dose of Amlodopine.  Further testing was planned.  
The aforementioned worksheet noted atypical chest pain, 
hypertension, abnormal lipids, and obesity.  

An echocardiogram and other tests were ordered.  

The echocardiogram, conducted in January 1994, showed mild 
concentric left ventricular hypertrophy.  There was normal 
left ventricular systolic function without wall motion 
abnormalities and normal estimated right-sided systolic 
pressure but also mild left atrial enlargement, mild mitral 
and tricuspid regurgitation, and mild aortic root dilatation.  

An exercise tolerance treadmill test, also conducted in 
January 1994, noted resting blood pressure of 138/100 and 
post exercise pressure of 160/100.  The veteran attained 10.1 
METs and achieved a heart rate of 96 percent of maximum for 
his age.  No chest pain was reported and the test was 
terminated due to shortness of breath.  There was moderate 
blood pressure elevation but no evidence of ischemia.  

Thallium imaging showed a small perfusion defect in the 
inferior wall only that was essentially unchanged from stress 
and resting views.  The final interpretation was negative 
study for ischemia by EKG and Thallium.  The veteran was felt 
to possibly have an old infarct area but this did not appear 
clinically significant.  

During a clinic visit in February 1994, blood pressure 
readings included 152/100 and 143/94.  A clinic report from 
March 1994 noted an assessment of coronary artery disease 
with increased total cholesterol.  The veteran was taking 
Amlodipine for control of increased blood pressure.  His 
blood pressure was 140/92.  

Reports from April 1994 noted blood pressure of 143/97, 
128/84, and 130/90.  The veteran's heart and lungs were 
normal to clinical examination.  

A report dated in May 1994 noted that the veteran was unable 
to be gainfully employed; however, this was due to PTSD 
symptoms. 

In June 1994 the veteran was seen for multiple medical 
problems.  Amlodipine was discontinued in favor of 
Lisonoprine.  

Blood pressure readings from July 1994 VA reports included 
120/86 and 134/92.  During a follow-up for asthma the veteran 
reported shortness of breath and dyspnea on exertion after 
two to three blocks.  He also reported chest pain and a 
feeling of palpitations, which he related to anxiety.  

A hospitalization report from August 1994 to October 1994 
noted Axis III diagnoses of hypertension and a history of 
congestive heart failure.  The veteran stated that he had 
orthopnea and pitting edema in the past.  

According to history congestive heart failure was better 
after his blood pressure was better controlled.  He was 
taking Lisinopril for hypertension.  He denied chest pain but 
stated that he had a prior myocardial infarction.  He had 
completed a cardiac rehabilitation program but refused 
catheterization and was able to do light exercise.  

It was also noted that the veteran suffered from asthma for 
which he used an inhaler.  In this regard, he related that he 
experienced shortness of breath with climbing as few as 10 
stairs.  

According to the hospitalization report a cardiogram was 
abnormal.  The medicine service entertained a history of 
coronary artery disease in addition to hypertension and mild 
congestive heart failure.  They recommended a consult in the 
cardiology clinic and a multigated angiogram (MUGA) scan.  
This was performed and showed mild right ventricular wall 
dilation and mild left ventricular hypertrophy.  The 
recommendation was to provide treatment to the veteran for 
possible coronary artery disease.  

The veteran had a few episodes of chest pain, characterized 
in the hospital report as possible angina, for which he 
received Diltiazem.  He also received sublingual 
nitroglycerin.  Benazepril was discontinued as Diltiazem 
controlled blood pressure adequately.  

The veteran underwent another exercise tolerance treadmill 
test in September 1994.  The indication for the test that was 
listed was angina.  The cardiac history was possible angina 
as opposed to definite angina.  The examiner indicated on the 
report that there was no cardiac history of myocardial 
infarction; congestive heart failure was likewise not 
indicated.  Hypertension was described as controlled.  

The veteran achieved nine METs.  Exercise was terminated due 
to dyspnea and fatigue.  The conclusion was that exercise 
capacity was mildly impaired.  Heart rate response was 
normal.  No hypertension was noted.  There was definite 
clinical and EKG evidence of ischemia.  

The examiner stated that the test was positive with fair 
exercise capacity and changes occurring at Stage III.  An 
accompanying report noted that the veteran had experienced 
2/10 chest pain which resolved quickly during the recovery 
period.  The test was felt to be diagnostic of coronary 
artery disease.  

VA cardiology clinic records from September 1994 pertaining 
to evaluation of chest pain contained an assessment of 
atypical chest pain.  Blood pressure readings from September 
1994 clinic visits included 132/73 and 126/71.  

A November 1994 VA clinic report noted blood pressure of 
120/86.  The assessments included coronary artery disease by 
history and hypertension.  The examination of the heart was 
clinically normal.  

A VA hospitalization report from August 1995 noted Axis III 
diagnoses of hypertension, hypercholesterolemia and past 
history of heart muscle damage per the patient.  The veteran 
was taking medication for hypertension as well as 
nitroglycerin and an inhaler for wheezing.  

Additional 1995 treatment reports note controlled blood 
pressure.  An October 1995 report noted blood pressure of 
136/86 and a normal clinical examination of the heart.  A 
November 1995 report noted blood pressure of 124/94.  

A myocardial perfusion test from April 1996 noted a fixed 
defect consistent with a small prior myocardial infarction.  
However, there was no evidence of a reversible defect.  

Another exercise tolerance treadmill test was administered in 
April 1996 as well.  The veteran achieved 92 percent of 
maximum heart rate and seven METs.  This was considered low.  
Blood pressure response to exercise was normal.  He reported 
left sided chest pressure but EKG changes were nondiagnostic 
for ischemia.  The final interpretation was that the test was 
negative.  


Records show that the veteran received cardiac rehabilitation 
and follow-up evaluation in 1996 and 1997.  Blood pressure 
remained under control with diastolic readings of generally 
less than 90.  However, in March 1997 diastolic pressure of 
92 was recorded.  This was felt to be probably due to certain 
over the counter medications.  

In May 1997 the veteran was seen for swelling in the ankles 
increasing over the last week and increased shortness of 
breath with exertion.  The heart was normal to clinical 
examination.  There was 2+ pretibial edema.  The assessment 
was rule out congestive heart failure.  Lasix was prescribed.  
On a subsequent visit there was decreased edema.  

An October 1997 VA treatment note indicated that the veteran 
had no new problems.  He was exercising and watching his 
diet.  The heart and lungs were normal to clinical 
examination.  

A VA examination was conducted in July 1998.  The veteran 
complained of atypical chest pain, which according to him 
could occur at any time of the day or night.  Bouts would 
reportedly last one to two minutes and would resolve with 
relaxation.  He also complained of dizziness when walking - 
not associated with chest pain - for about the same period of 
time.  

In addition, the veteran complained of shortness of breath 
daily, edema of the ankles decreased with diuretics, and a 
history of hypertension treated with various medications.  
Blood pressure was 150/96.  His weight was 324 pounds.  
Medications included Diltiazem and Lasix.  

An echocardiogram showed borderline left ventricular 
hypertrophy.  There was no evidence of coronary artery 
disease by any wall motion abnormalities and left ventricular 
function was preserved.  



An exercise tolerance treadmill test was equivocal by EKG.  
There was no chest pain and the test was limited only by 
fatigue.  The veteran achieved eight METs and 93 percent of 
predicted heart rate.  Segments of borderline ST depression 
and oxygen saturations were noted but EKG was within normal 
limits with no evidence of myocardial infarction.  

The diagnosis was hypertension with only mild concentric 
hypertrophy, good functional status by stress examination, 
and atypical chest pain with no evidence of significant 
coronary artery disease.  There was no corresponding defect 
shown on EKG.  The prior defect shown could be explained by 
abdominal girth.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings (VA Rating Schedule) based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155;  38 
C.F.R. Part 4 (1999).  In determining the disability 
evaluation, VA must acknowledge and consider all regulations 
that are potentially applicable based upon the assertions and 
issues raised in the record, and explain the reasons and 
bases used to support its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the VA Rating Schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson 
supra, the United States Court of Appeals for Veterans Claims 
(Court) held that the rule from Francisco does not apply 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  

Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (1999).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  

The Board notes that the VA Rating Schedule provisions 
pertaining to disabilities of the cardiovascular system were 
amended effective January 12, 1998, 62 Fed. Reg. 65207-65224 
(December 11, 1997).  Thus, the regulatory criteria changed 
while the veteran's claim was pending.  

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary has provided otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).


When a provision of the VA Rating Schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should first determine whether the amended 
regulation is more favorable to the claimant.  It may be 
necessary for the Board to separately apply the pre-amendment 
and post-amendment version of the regulation to the facts of 
the case in order to determine which provision is more 
favorable, unless it is clear from a facial comparison of 
both versions that one version is more favorable.  

If the amended regulation is more favorable to the claimant, 
then the retroactive reach of the regulation is governed by 
38 U.S.C.  5110(g), which provides that VA may, if warranted 
by the facts of the claim, award an increased rating based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  Accordingly, the Board should 
apply the amended regulation to rate the veteran's disability 
for periods from and after the effective date of the 
amendment.  The Board should apply the prior version of the 
regulation to rate the veteran's disability for any period 
preceding the effective date of the amendment.  

Pursuant to 38 U.S.C. 7104(a), the Board's decisions must be 
based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to the VA Rating Schedule.  

In determining the extent of disability existing prior to a 
regulatory change, the Board may not simply ignore documents 
post-dating the regulatory change, since such documents could 
provide evidence that an increase in disability occurred at 
an earlier time.  Likewise, in determining the level of 
disability existing subsequent to a regulatory change, the 
Board may not simply ignore evidence pre-dating the change, 
since such evidence may bear upon the level of disability 
existing subsequently.  VAOPGCPREC 03-00.  


A compensable evaluation of 10 percent may be assigned (under 
the revised regulations effective January 12, 1998) for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) where there is diastolic pressure of 
predominantly 100 (all measurements in millimeters of 
mercury) or systolic pressure predominantly 160 or more, or 
where continuous medication is required for control of blood 
pressure with a history of diastolic pressure predominantly 
100 or more.  

A 20 percent evaluation may be assigned for diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent evaluation may be 
assigned for diastolic pressure predominantly 120 or more.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of the section, 
hypertension is defined as diastolic pressure of 90 or 
greater and isolated hypertension is defined as systolic 
blood pressure of predominantly 160 or greater with a 
diastolic pressure of less than 90.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (effective January 12, 1998).  

Under the old regulations (effective prior to January 12, 
1998), a compensable rating of 10 percent for hypertensive 
vascular disease (essential arterial hypertension) was 
available where there was diastolic pressure of predominantly 
100 or more or where continuous medication is necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more.  A 20 percent evaluation 
was assignable for diastolic pressure predominantly 110 or 
more, with definite symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (effective prior to January 12, 1998).  

Under the amended regulations with a history of documented 
myocardial infarction ratings from 10 percent to 100 percent 
are warranted where the myocardial infection results in the 
listed symptoms/impairment. 38 C.F.R. § 4.104, Diagnostic 
Code 7006 (effective January 12, 1998).  



Where there is chronic congestive heart failure; or, a 
workload of three METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, a 100 percent evaluation is warranted.  Id.

A 60 percent evaluation is assigned where there is more than 
one episode of acute congestive heart failure in the past 
year, or where a workload of greater than three METs but not 
greater than five METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Id.

A 30 percent evaluation is assigned where a workload of 
greater than five METs but not greater than seven METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; where there is evidence of cardiac hypertrophy or 
dilatation on EKG, echocardiogram or x-ray.  Id.

The regulation states that one MET is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 millimeters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  

Under the amended regulations arteriosclerotic heart disease 
(coronary artery disease) is rated in accordance with the 
same criteria as used for evaluating myocardial infarction.  
38 C.F.R. § 4.104, Diagnostic Code 7005 (effective January 
12, 1998).  

Under the prior regulations, a myocardial infarction was 
evaluated in accordance with the criteria for 
arteriosclerotic heart disease, which provided that a 30 
percent evaluation was appropriate following a typical 
coronary occlusion or thrombosis or with a history of 
substantiated anginal attack such that ordinary manual labor 
was feasible.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006 
(effective prior to January 12, 1998).

A higher 60 percent evaluation was provided following a 
typical coronary occlusion or thrombosis or with history of 
substantiated repeated anginal attacks such that more than 
light manual labor would not be feasible.  A 100 percent 
evaluation was provided during and for six months following 
acute illness from coronary occlusion or thrombosis with 
circulatory shock etc. or after six months with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or where more than sedentary employment is 
precluded.  Id.  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (1999).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1999).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3.  


Analysis

Initially the Board finds that the veteran's claims of 
entitlement to an initial compensable evaluation for 
hypertension effective from June 1, 1987 to December 14, 1993 
and entitlement to an increased evaluation for residuals of a 
myocardial infarction with hypertension, evaluated as 30 
percent disabling effective December 15, 1993 are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, plausible claims have been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).





The veteran's assertions concerning the severity of his 
service-connected hypertension and cardiovascular symptoms 
(that are within the competence of a lay party to report) are 
sufficient to conclude that his claims for higher evaluations 
for those disabilities are well grounded.  King v. Brown, 5 
Vet. App. 19 (1993).  

The Board is also satisfied that, as a result of the May 1998 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist. Godwin v. Derwinski, 1 Vet. App. 419 (1991); White 
v. Derwinski, 1 Vet. App. 519 (1991).  


Entitlement to an initial compensable 
evaluation for hypertension effective 
from June 1, 1987 to December 14, 1993.

The RO has assigned a noncompensable evaluation for the 
veteran's hypertension effective from June 1, 1987 to 
December 14, 1993.  The noncompensable evaluation is 
predicated on the basis that hypertension is not shown, under 
the previous criteria in effect prior to January 12, 1998, to 
be manifested by diastolic pressure predominantly 100 or 
more, or that continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more.  In other words, it is 
the determination of the RO that hypertension is not shown to 
be productive of compensable disablement.  38 C.F.R. § 4.31.  

The new criteria cannot be applied retroactively prior to 
January 12, 1998 and therefore cannot be utilized to 
ascertain the proper disability evaluation (in this case the 
initial disability evaluation) from June 1, 1987 to December 
14, 1993.  VAOPGCPREC 03-00.  

However, upon review of all of the facts, the Board finds 
that under the old criteria a 10 percent evaluation is 
supported as of September 8, 1989.  A number of medical 
records exist showing treatment in 1988 and early to mid 
1989.  The veteran's blood pressure is shown to have 
fluctuated during this period but only a small fraction of 
the total number of readings showed diastolic blood pressure 
of predominantly 100 or greater.  

A record from September 8, 1989 showed diastolic blood 
pressure of 100.  

A review of the records from 1991 to 1993 shows that 
diastolic blood pressure readings were routinely approaching 
100 (95 or above) and that, in fact, diastolic blood pressure 
was predominantly 100 or more.  Medication to control 
hypertension was prescribed on November 15, 1993 and 
continued after that date.

Because of the relative lack of records from late 1989 and 
from 1990 the Board could group the September 1989 reading 
with the earlier 1989 readings and deny an increase until the 
beginning of 1991.  However, giving the veteran the benefit 
of the doubt, diastolic blood pressure of 100 was shown on 
September 8, 1989 and there is no persuasive evidence to 
indicate that this was not the predominant diastolic blood 
pressure throughout the remainder of 1989 and 1990.  

Given that the veteran's blood pressure worsened and 
ultimately had to be controlled with medication, and given 
that diastolic readings of 100 were shown prior to September 
1989, the benefit of the doubt is resolved in favor of the 
veteran and a 10 percent evaluation is granted effective 
September 8, 1989.  

Further review of the record discloses that the governing 
criteria for assignment of the next higher evaluation of 20 
percent for hypertension have not been met during the 
aforementioned time period.  The evidentiary record as a 
whole is absent a clinical demonstration of diastolic 
pressure predominantly 110 or more with definite symptoms.  
Again this is the standard under the criteria in effect prior 
to January 12, 1998.  

As the Board noted earlier, this case involves an appeal as 
to the initial rating assigned for the veteran's 
hypertension.  It is not an appeal for a higher rating 
previously assigned in connection with a prior claim.  In 
appeals from an initial assignment of a disability 
evaluation, ratings may be staged (i.e., different ratings 
may be assigned for different periods of time).  See 
Fenderson supra.  In this regard, the Board determined that 
the record supports a grant of an initial compensable 
evaluation of 10 percent effective September 8, 1989 - after 
the date of the grant of service connection for hypertension.  
The Board also determined that an evaluation in excess of 10 
percent is not warranted.  


Entitlement to an increased evaluation 
for residuals of a myocardial infarction 
with hypertension, evaluated as 30 
percent disabling effective December 15, 
1993.

As for the service-connected myocardial infarction with 
hypertension, the evidence is rather equivocal as to whether 
the veteran ever had a myocardial infarction.  EKG results 
were interpreted on a few occasions as showing a defect 
indicating a possible myocardial infarction of indeterminate 
age.  A Thallium stress test in January 1994 noted a possible 
old infarct but concluded that this was of no clinical 
significance.  The VA examiner who conducted the 1998 
examination concluded that there was no prior myocardial 
infarction and that the defect shown in the prior record may 
have been due to the veteran's abdominal girth.  Regardless, 
the fact remains that the RO has amended the description of 
the service connected disability to include myocardial 
infarction.  

Under the prior regulations, as stated, a myocardial 
infarction was evaluated in accordance with the criteria for 
arteriosclerotic heart disease, which provided that a 30 
percent evaluation was appropriate following a typical 
coronary occlusion or thrombosis or with a history of 
substantiated anginal attack such that ordinary manual labor 
was feasible.  38 C.F.R. § 4.104, Diagnostic Code 7006 
(effective prior to January 12, 1998).  



The regulatory changes effective January 12, 1998 are not 
retroactive.  Therefore from December 15, 1993 to January 11, 
1998 the veteran's disability will be evaluated in accordance 
with the regulations then in effect pertaining to myocardial 
infarction or arteriosclerotic heart disease.  On and after 
January 12, 1998, the more favorable of the new regulations 
or the old regulations will apply.  VAOPGCPREC 03-00.  

As background, the veteran reported symptoms of chest pain, 
shortness of breath and dyspnea on exertion in early 1989 and 
underwent a workup at that time.  An exercise tolerance test 
in January 1989 showed no chest pain and he attained 11.5 
METs after which the test was terminated by shortness of 
breath and fatigue.  It was felt that given his overweight 
condition his exercise tolerance was good.  There was no 
ischemia.  A chest x-ray from February 1989 showed no 
evidence of cardiovascular failure.  

The veteran underwent a cardiac rehabilitation program in 
1989.  On VA examination in January 1991 he stated that he 
considered himself in good health; he engaged in 
weightlifting and aerobic exercise.  He was employed in what 
appears to have been primarily a desk job (broker for 
insurance and real estate).  The examination found only mild 
untreated hypertension at that time.  

In May 1993 another VA examination was conducted.  The 
veteran reported shortness of breath with bending and felt 
that he could only walk 100 to 200 meters or climb one flight 
of stairs without shortness of breath.  He reported chest 
pain but this was not clearly associated with exertion.  He 
was working in telemarketing - another desk job.  

The examination was normal as was an EKG.  The examiner felt 
that there was no evidence of any significant cardiopulmonary 
abnormality.  

In July 1993, the veteran was seen for chest pain, shortness 
of breath and lightheadedness.  It was felt that this 
represented angina.  However, a repeat exercise tolerance 
test showed no angina or equivalent, and no evidence of 
ischemia.  He demonstrated low exercise ability (seven METs) 
for his age and testing was terminated due to leg fatigue and 
dyspnea on exertion.  

It is notable that the veteran reported in September 1993 
that he had been unable to work since August 1993 but that 
this was due to symptoms of PTSD rather than due to 
cardiovascular symptoms.  

Therefore, up until December 1993 the veteran exhibited 
complaints including chest pain, dyspnea on exertion and 
shortness of breath.  It was felt that there could be angina 
but no angina was corroborated.  He had good exercise 
tolerance previously given his weight but by July 1993 it was 
considered relatively low.  

It is unclear what degree of work the veteran would have been 
capable of because he was working in desk jobs and then 
stopped working due to symptoms of PTSD in late 1993.  

The first major workup during the time period at issue 
appears to be the private cardiology evaluation conducted in 
December 1993 and January 1994.  The cardiologist had a hard 
time diagnosing the veteran's atypical chest pain but 
entertained the possibility of angina.  It was felt that EKG 
evidence possibly showed an old myocardial infarct.  The only 
possible congestive-heart-failure-type symptom noted at that 
time was marked shortness of breath when climbing stairs.  

An exercise tolerance test with Thallium imaging was 
performed.  The veteran achieved 10.1 METs and a heart rate 
of 96 percent of the maximum for his age.  This was an 
improvement over his last exercise tolerance test results.  
The test was terminated due to shortness of breath but there 
was no evidence of chest pain or ischemia.  The Thallium 
imaging showed a defect that could be an old infarct area but 
this was not felt to be clinically significant.  

Thereafter the veteran continued to complain of essentially 
the same symptoms.  During a hospitalization in September and 
October 1994 it was noted that he had completed a cardiac 
rehabilitation program and was capable of light exercise.  
Notably, his shortness of breath with stair climbing was 
associated with asthma for which he was using an inhaler.  

Based on an abnormal angiogram, treatment for coronary artery 
disease was recommended.  Chest pain was felt to be possibly 
anginal and medication was prescribed.  An exercise tolerance 
treadmill test showed what was felt to be definite evidence 
of ischemia with chest pain noted during the test;  however, 
an assessment was made that there was only mild impairment of 
exercise impairment with nine METs achieved.  

Subsequent treatment reports noted atypical chest pain and 
the veteran was still using an inhaler for wheezing.  
Clinical examination of the heart was normal.  

A myocardial perfusion test in April 1996 showed a defect but 
this was not felt to be irreversible.  On an exercise 
tolerance treadmill test that month the veteran again only 
performed to seven METs.  On the other hand, the test was 
negative and EKG did not show ischemia.  

The veteran was seen on an outpatient basis through VA for 
swelling of the ankles in May 1997.  There was some 
suggestion of possible congestive heart failure (an 
assessment was made of rule out congestive heart failure) but 
no diagnosis of the same was made.  Edema was reduced with 
Lasix. 

From the foregoing evidence the Board must conclude that 
using the criteria in effect prior to January 12, 1998, a 60 
percent evaluation is not supported at any time from December 
15, 1993 to January 11, 1998.  

The evidence is equivocal as to whether or not there was ever 
a myocardial infarction.  Moreover there is no evidence of 
substantiated anginal attacks.  

To clarify this point, the veteran has complained of chest 
pain but this was considered atypical since it rarely 
coincided with exercise.  He had stopped working in late 1993 
due to symptoms of PTSD and had previously worked in desk 
jobs.  There is no persuasive evidence that in the time 
period at issue the veteran was precluded from more than 
sedentary work due to service connected cardiovascular 
symptoms.  

There was no evidence of chronic congestive heart failure 
although the diagnosis was considered based on mild 
hypertrophy or enlargement of the heart, complaints of lower 
extremity swelling and complaints of difficulty climbing 
stairs.  The complaints of dyspnea on exertion and shortness 
of breath have been associated with asthma for which he used 
an inhaler.  

As for the veteran's condition on and after January 12, 1998 
the evidence consists principally of the July 1998 VA 
examination report.  The examiner found only mild concentric 
hypertrophy.  There was good functional status by stress 
examination and atypical chest pain (not angina) with no 
evidence of significant coronary artery disease.  He attained 
eight METs on a treadmill test.  

Applying the criteria in effect from January 12, 1998, a 
workload eight to 10 METs limited by fatigue, angina, 
dizziness or syncope is most consistent with a 10 percent 
evaluation.  A 60 percent evaluation requires limitation by 
those symptoms at three to five METs.  The veteran has never 
demonstrated limitation to that degree.  His lowest 
production, seven METs, falls within the upper end of 
function for the 30 percent evaluation.  

As for left ventricular dysfunction, this was not shown.  
Left ventricular function was preserved.  There was only mild 
concentric hypertrophy.  

The 60 percent criteria can also be satisfied if there was 
more than one episode of acute congestive heart failure in 
the last year.  The evidence of record does not show any 
episodes of congestive heart failure in the past year and the 
evidence of record was rather equivocal about whether 
congestive heart failure existed at all.  


Some mild enlargement of the heart was shown as was lower 
extremity edema but only a history of congestive heart 
failure was cited and an assessment of rule out congestive 
heart failure was made in 1997.  

In the judgment of the Board the evidence is not in relative 
equipoise.  The preponderance is against the claim and 
therefore the claim is denied.  Gilbert supra.  

As an aside a higher evaluation of 40 percent for underlying 
hypertension on and after December 15, 1993 would require 
diastolic pressure of predominantly 120 or more under the new 
regulations and the same with moderately severe symptoms 
under the prior criteria.  The cardiovascular symptoms 
stemming from or associated with the veteran's hypertension 
on and after December 15, 1995 are not moderately severe and 
in any event the veteran has never shown hypertension of that 
degree.  

While the record contains no specific diagnosis of 
hypertensive heart disease the Board did consider whether the 
diagnostic criteria would allow a higher evaluation than 30 
percent.  

The new criteria (effective January 12, 1998) for 
hypertensive heart disease are the same as for myocardial 
infarction and arteriosclerotic heart disease or coronary 
artery disease.  Therefore the analysis remains the same as 
above.  38 C.F.R. § 4.104, Diagnostic Code 7007.  

Under the prior criteria in effect prior to January 12, 1998 
for hypertensive heart disease a 60 percent evaluation is 
provided for marked enlargement of the heart (confirmed by 
roentgenogram, or the apex beat beyond the midclavicular 
line), sustained diastolic hypertension, diastolic 120 or 
more, which may later have been reduced, dyspnea on exertion, 
more than light manual labor is precluded.  38 C.F.R. 
§ 4.104, Diagnostic Code 7007.  



As noted, the record shows mild enlargement or hypertrophy 
but there is no suggestion of marked enlargement of the heart 
despite x-rays, clinical workup and echocardiogram.  The 
veteran has never shown sustained diastolic hypertension with 
diastolic readings of 120 or more.  Dyspnea on exertion has 
been shown, although the record shows that the veteran has 
asthma with wheezing requiring use of an inhaler.  The 
veteran has worked in desk type jobs even before he was 
disabled from PTSD.  In short, the criteria for a 60 percent 
evaluation have not been met or even nearly approximated.  

Based on the above the Board concludes that neither version 
of the regulations is more favorable to the veteran.  
VAOPGCPREC 03-00.  


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran with the criteria referable to 
assignment of extraschedular evaluations and therefore 
apparently considered the claim in light of the regulation 
although it did not specifically discuss the application of 
the provision to the issues on appeal.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current demonstrated nature and extent of 
severity of his cardiovascular symptoms.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected disability, 
beyond that contemplated by the rating schedule, such as 
frequent periods of hospitalization or marked interference 
with employment due to the service connected disorder.  The 
veteran has not worked, apparently, since 1993 but this is 
shown to be due to service connected PTSD and not due to 
symptoms of hypertension or a myocardial infarction.  
Therefore, there exists no basis upon which to refer the 
veteran's case to the Director of the VA Compensation and 
Pension Service for consideration of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a 10 percent evaluation for hypertension is 
granted effective from September 8, 1989 to December 14, 
1993, subject to the governing criteria applicable to the 
payment of monetary awards.  

Entitlement to an evaluation in excess of 30 percent on and 
after December 15, 1993 for myocardial infarction with 
hypertension is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

